Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 1 of 32




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 17-cv-01064-NYW

 ANDREW PETERSON,
 on behalf of himself and all similarly situated persons,

        Plaintiff,

 v.

 NELNET DIVERSIFIED SOLUTIONS, LLC,

       Defendant.
 ______________________________________________________________________________

                  AMENDED MEMORANDUM OPINION AND ORDER
 ______________________________________________________________________________
 Magistrate Judge Nina Y. Wang

        This civil action comes before the court on Plaintiff Andrew Peterson’s (“Plaintiff” or

 “Mr. Peterson”) and Defendant Nelnet Diversified Solutions, LLC’s (“Defendant” or “Nelnet”)

 cross-motions for summary judgment (“Plaintiff’s MSJ” and “Defendant’s MSJ”, respectively)

 [#158; #168] as well as Nelnet’s Motion to Decertify FLSA Collective Action (“the

 Decertification Motion”) [#171, filed May 15, 2019]. The undersigned fully presides over this

 case pursuant to 28 U.S.C. § 636(c), the consent of the Parties [#11], and the Order of Reference

 dated June 26, 2017 [#12]. For the reasons stated in this Memorandum Opinion and Order,

 Defendant’s Motion for Summary Judgment is GRANTED, Plaintiff’s Motion for Summary

 Judgment is DENIED, and Defendant’s Decertification Motion is DENIED AS MOOT.

 Because there are no federal claims remaining, the court declines to exercise supplemental

 jurisdiction and DISMISSES without prejudice Plaintiff’s remaining state law claim. 1



 1
  The language regarding remand to state court was inadvertently included in the court’s original
 Memorandum Opinion and Order. Having not been filed originally in state court, there is no
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 2 of 32




                                        BACKGROUND

        Plaintiff Andrew Peterson (“Plaintiff” or “Mr. Peterson”) initiated this action on April 28,

 2017, by filing a Complaint asserting a collective action under the Fair Labor Standards Act

 (“FLSA”), 29 U.S.C. § 216(b), for unpaid overtime wages “on behalf of himself and all current

 and former Account Managers and Call Center Representatives.” 2 [#1]. Mr. Peterson worked

 for Defendant Nelnet, which is in the business of servicing loans, at its Aurora, Colorado

 location from approximately September 2011 to September 2014. [Id. at ¶¶ 10, 11]. Mr.

 Peterson alleged that Nelnet violated the FLSA by failing to pay him and other call center

 representatives premium overtime compensation for hours worked in excess of forty hours in a

 workweek. [Id. at ¶ 2]. In support of his claim, Mr. Peterson averred that Nelnet failed to

 accurately track or record the actual hours worked by CCRs as follows: “(i) [by] failing to

 provide [call center representatives] with a way to accurately record the hours they actually

 worked; (ii) permitting [call center representatives] to work before and after they ‘clock in’ to

 Nelnet’s timekeeping system; and (iii) allowing work during uncompensated lunch breaks.” [Id.

 at ¶ 6]. In his original Complaint, Mr. Peterson asserted claims for: (1) violation of the FLSA on

 behalf of himself and the collective; (2) violation of Colorado Minimum Wage Order on behalf

 of himself and a Rule 23 class of individuals (“Second Cause of Action”); and (3) violation of

 the Colorado Wage Act on behalf of himself and a Rule 23 class of individuals (“Third Cause of

 Action”). [#1]. Defendant subsequently filed a Motion to Dismiss, [#19], which was mooted



 basis for remand of this action to state court pursuant to 28 U.S.C. § 1446 et seq. See Hinson v.
 Norwest Fin. S.C., Inc., 239 F.3d 611, 617 (4th Cir. 2001) (“Obviously, as Norwest recognizes, if
 the case was not removed, it cannot be remanded.” (citing Carnegie-Mellon Univ. v. Cohill, 484
 U.S. 343, 351 (1988))).
 2
   When referring to “Plaintiff” the court intends to refer both to Mr. Andrew Peterson and the
 collective joined in this litigation. The court will use “Mr. Peterson” when referring to Mr.
 Peterson’s individual state law claim and the arguments made in support of that claim.
                                                 2
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 3 of 32




 when Plaintiff filed his Amended Complaint as a matter of right. [#29; #30]. The Amended

 Complaint included the same three claims with additional factual detail. [#29]. Defendant filed

 an Answer to the Amended Complaint on October 5, 2017. [#37].

          On January 31, 2018, Plaintiff filed a Motion for Court Authorized Notice Pursuant to 29

 U.S.C. § 216(b) of the FLSA (“Motion for Conditional Certification”). [#50]. On April 25,

 2018, the court granted the Motion for Conditional Certification in part, allowing a collective to

 go forward as to Advisors, Collectors, and Flex Advisors for pre-shift uncompensated log-in

 time (collectively, “CCRs”). [#79]. Shortly thereafter, the parties stipulated to the following

 definition of the conditionally certified collective:

          Current and former Flex Advisors, Collectors, or Advisor Is who worked at
          Nelnet Diversified Solutions, LLC’s Aurora, Colorado; Lincoln, Nebraska; and
          Omaha, Nebraska Customer Interaction Center locations at any time from July 15,
          2014 to April 25, 2018 and who worked off-the-clock without compensation at
          the beginning of their shifts prior to clocking into the timekeeping system.
          Individuals who worked as Collectors in Direct Account Placement or “DAP” are
          not included in this collective definition.

 [#82].

          On June 29, 2018, the notice administrator mailed the FLSA collection action notice to

 the putative collective members who worked at the relevant locations in Aurora, Lincoln, and

 Omaha. [#92]. Ultimately, 359 individuals opted into the FLSA collective, a few of whom have

 since been dismissed from the collective for unrelated reasons, primarily failure to participate in

 discovery. [#99; #100; #101; #102; #105; #108 at 11 n.3].

          On November 16, 2018, the Parties submitted a Joint Status Report, in which Plaintiff

 indicated “[t]he Plaintiff is no longer pursuing any Rule 23 class action claims.” [#117 at 1].

 Plaintiff further indicated “[i]f the case reaches a trial, such trial would therefore be narrowed to

 the compensability of activities that plaintiff alleges he was required to perform to become call-



                                                    3
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 4 of 32




 ready before clocking in pre-shift and related potential damages issues.” [Id. at 2]. The Parties

 then indicated that they believed trial could be completed in five days. [Id.]. Based on this

 Status Report, the court dismissed the Second and Third Causes of Action from the Amended

 Complaint and ordered the Parties to file a Supplemental Scheduling Order. [#119]. Following

 a Motion to Reconsider based on an ambiguity as to whether the Aurora-based FLSA collective

 members were still asserting their Colorado state law claims individually if not as a class, the

 court affirmed its prior order and denied further relief, finding that the relevant claims remaining

 were the conditional class’s FLSA claims and Mr. Peterson’s individual state law claims. [#128;

 #153]. Shortly thereafter, the Parties filed the instant cross-motions for summary judgment and

 Defendant filed the Decertification Motion. After an extension of time harmonized the briefing

 schedule on the pending motions, briefing closed on June 21, 2019, and the matters are now ripe

 for decision.

                                       LEGAL STANDARD

        Summary judgment is appropriate only if “the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

 R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Henderson v. Inter–Chem

 Coal Co., Inc., 41 F.3d 567, 569 (10th Cir. 1994). “A ‘judge’s function’ at summary judgment is

 not ‘to weigh the evidence and determine the truth of the matter but to determine whether there is

 a genuine issue for trial.’” Tolan v. Cotton, 572 U.S. 650, 656 (2014) (quoting Anderson v.

 Liberty Lobby, 477 U.S. 242, 249 (1986)). Nevertheless, the content of the evidence presented at

 summary judgment must be admissible to be considered. See Fed. R. Civ. P. 56(c)(4); Thomas v.

 Int'l Bus. Machines, 48 F.3d 478, 485 (10th Cir. 1995).




                                                  4
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 5 of 32




        Whether there is a genuine dispute as to a material fact depends upon whether the

 evidence presents a sufficient disagreement to require submission to a jury or conversely, is so

 one-sided that one party must prevail as a matter of law. Anderson, 477 U.S. at 248–49; Stone v.

 Autoliv ASP, Inc., 210 F.3d 1132, 1136 (10th Cir. 2000); Carey v. U.S. Postal Service, 812 F.2d

 621, 623 (10th Cir. 1987). A fact is “material” if it pertains to an element of a claim or defense;

 a factual dispute is “genuine” if the evidence is so contradictory that if the matter went to trial, a

 reasonable party could return a verdict for either party. Anderson, 477 U.S. at 248. “Where the

 record taken as a whole could not lead a rational trier of fact to find for the non-moving party,

 there is no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

 475 U.S. 574, 587 (1986) (citing First Nat. Bank of Ariz. v. Cities Service Co., 391 U.S. 253, 289

 (1968)).

                                             ANALYSIS

        The court begins by considering the cross-motions for summary judgment. The court

 begins with the undisputed material facts and then examines whether the time at issue qualifies

 as compensable time.      Finding the time compensable, the court then proceeds to consider

 whether the time is de minimis and concludes that the time at issue is so brief and recording it

 poses such an administrative challenge that the time is de minimis as a matter of law.

 Accordingly, the court concludes that summary judgment should enter for Defendant Nelnet.




                                                   5
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 6 of 32




                              UNDISPUTED MATERIAL FACTS

        The following undisputed material facts are drawn from the Parties’ cross-motions for

 summary judgment. 3

     1. Defendant Nelnet Diversified Solutions LLC is in the business of servicing student loans.

        [#168-1 at 5, 39:16–20].

     2. To this end, Nelnet maintains several “customer interaction centers” in Aurora, Colorado;

        Lincoln, Nebraska, and Omaha, Nebraska. [Id. at 41:17–22].

     3. At these centers, Nelnet employees service student loans and interact with debtors over

        the phone and through email. [Id. at 2, 9:4–15]. This case is concerned with those

        employees who were worked as Flex Advisors, Collectors, or Advisors I from July 15,

        2014 to April 25, 2018 (“the CCRs” or “the employees”).

     4. CCRs are paid once they clock into the timekeeping system at their individual

        workstations. 4 [#168-8 at 2, 12:12–24]. Before a CCR may clock in to the system, he or

        she must first perform several steps.

     5. First, the CCR selects a workstation and moves the mouse or presses a key to wake the

        computer up from standby mode. [#168-11 at 3].



 3
   The Parties agree as to all the relevant material facts, but occasionally disagree with another
 party’s precise framing of a material fact or present a putative material fact which is actually an
 inference or conclusion drawn from other material facts without direct evidentiary support. The
 Parties also proffer many material facts which the court does not find relevant to its disposition
 of the matter. The court accepts and recounts below only the relevant material facts,
 disregarding another party’s objection as to the correct interpretation of that fact and
 disregarding those alleged facts which are not relevant or directly supported by evidence. For
 ease of reference, the court will cite to the relevant underlying exhibit initially, but future
 reference to this section will cite to these facts in the following format: “Material Fact ¶ 1.”
 4
   Nelnet has used several different timekeeping systems in the relevant timeframe but because
 the exact system is not relevant, the court does not distinguish between these systems.


                                                 6
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 7 of 32




    6. The CCR then inserts an “Imprivata” security badge and enters his or her credentials

       (username, password). [Id.].

    7. The computer automatically launches Citrix, which loads the CCR’s personal desktop,

       and Nelnet’s Intranet which contains a link to the timekeeping system. [Id.].

    8. Once the Intranet has loaded, an employee has access to the timekeeping system and

       may, and nearly always does, clock into the system and begin receiving payment. [Id.;

       #168-5 at 2–3, 7:4–10:24]. The time from the Imprivata badge swipe to the Citrix

       session initiating is referred to as the “Boot-Up Time” and the time from Citrix initiating

       to the timeclock check in is referred to as the “Citrix-Active Time” and collectively, “pre-

       shift activities.”

    9. Completing these pre-shift activities is necessary to conduct the CCRs’ principal job

       duties. [Id.; #159-1 at 39, 17:8–13].

    10. The median Boot-Up Time is 0.5 minutes in Omaha, 0.9 minutes in Lincoln, and 1.02

       minutes in Aurora. [#168-16 at 17].

    11. The median 10th percentile Citrix-Active Time—which the parties accept as the relevant

       measure—is 1.1 minutes at Omaha, 1.3 minutes in Lincoln, and 1.25 minutes in Aurora.

       [Id.].

    12. Nelnet policy provided that CCRs were to be “call ready” within six minutes of their

       scheduled shift, and, by custom, permitted CCRs to clock in five minutes prior to the start

       of a shift. [#168-31 at 2; #168-32 at 1].

    13. Nelnet policy is that an employee should clock in at this point before launching any

       further programs. [Id. at 12–13, 161:9–162:8].




                                                   7
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 8 of 32




     14. To become call ready after booting up the computer and launching Citrix and the

        Intranet, a CCR must launch several additional programs. [Id. at 162:9–23].

     15. Nelnet permits its employees to use their computers for personal tasks and the

        timekeeping system design permits the employee to clearly delineate when the work

        begins and ends. [#168-23 at ¶ 13].

     16. CCRs are also permitted to do personal tasks when waiting for the pre-shift activities to

        complete which are basic, rote activities that do not require much if any thought or effort.

        [#168-18 at 2–3, 57:7–18, 138:3–140:2].

     17. Nelnet does not, and has never, used the timestamps associated with logging into Citrix

        or insertion of the Imprivata Badge for timekeeping purposes. [168-9 at ¶ 10]. 5

     18. It would be technically challenging to link the Imprivata or Citrix timestamps to the

        timekeeping system typically used for compensation. [#168-23 at ¶¶ 10–15; #168-9 at ¶¶

        11–16].




 5
   Plaintiff challenges Material Facts ¶¶ 17–19 on the basis that “Defendant admitted to never
 consulting Citrix, Imprivata, or anyone internally about linking its records with Plaintiffs’ time
 stamps and therefore any claim that such a practice is impossible or impracticable is baseless.”
 [#174 at 6]. Citing the deposition of Jason Latimer, Plaintiff notes that he stated that “to [his]
 knowledge” Nelnet never examined the feasibility of linking Imprivata or Citrix to the
 timekeeping system. [#174-2 at 4–5, 6–7]. This statement is insufficient to rebut the
 uncontroverted testimony of Wendi Beck, Managing Director of Benefits, Compensation, and
 Payroll for Nelnet, who definitively states that linkage would be “not possible” given the design
 of the systems at issue [#168-23 at ¶¶ 10–16] and Greg Counts, IT Director for Nelnet, who
 similarly states that Nelnet has “no technological means” to link the systems at issue and that
 Nelnet would “most likely” have to build specialized software to accomplish such a task.
 [#168-9 at ¶¶ 10–16]. To be a “genuine” factual dispute, there must be more than a mere
 scintilla of evidence and the dispute must be more than “merely colorable.” Vitkus v. Beatrice
 Co., 11 F.3d 1535, 1539 (10th Cir. 1993). Plaintiff’s reliance on Mr. Latimer’s lack of
 knowledge whether such linkage was considered does not create a genuine material dispute that
 linking the two systems at issue would be possible as Plaintiff offers no evidence such as an
 expert opinion or admission that the linkage is possible but Nelnet merely failed to ask.
                                                 8
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 9 of 32




      19. Linking the CCR’s compensation to the Imprivata Badge insertion or Citrix login would

         most likely require custom-made software which Nelnet neither possesses nor knows

         how to create. [#168-23 at ¶ 12; #168-9 at ¶ 12].

                                             ANALYSIS

 I.      Are the Pre-Shift Activities Covered by the FLSA

         The Parties refer to the two categories of pre-shift time, the Boot-Up Time (defined as the

 time between the employee’s badge swipe and the time stamp initiating the process of booting up

 each Citrix sessions) and the Citrix-Active Time (defined as the time between completing the

 launch of the Citrix virtual desktop application and completion of clocking in), as distinct. E.g.,

 [#158 at 13–14; #168 at 24]. As discussed more fully below, the court’s analysis renders any

 distinction between the two categories immaterial, and so the court simply refers to these two

 categories as the “pre-shift activities.”

         A.      Legal Standard—Compensable Time

         The FLSA does not provide a definition of work, and United States Supreme Court has

 long-described “work or employment” under the FLSA as “physical or mental exertion (whether

 burdensome or not) controlled or required by the employer and pursued necessarily and

 primarily for the benefit of the employer and his business.” IBP, Inc. v. Alvarez, 546 U.S. 21, 25

 (2005); Anderson v. Mt. Clemens Pottery Co., 328 U.S.680, 691-92 (1946).              A year after

 Anderson and in response to concerns over overbreadth, Congress passed the Portal to Portal Act

 of 1947, codified at 29 U.S.C. §§ 251–262, amending certain provisions of the FLSA to

 specifically preclude coverage for activities that are considered “preliminary or postliminary” to

 the principal activity of work. IBP, 546 U.S. at 25. The “principal activities” are those activities

 for which an employee is employed. Integrity Staffing Sols., Inc. v. Busk, 135 S. Ct. 513. 518



                                                  9
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 10 of 32




  (2014) (quoting 29 U.S.C. § 254(a)(1)). Under the “continuous-workday rule,” all activity from

  the first principal activity is ordinarily compensable until the last principal activity. Castaneda v.

  JBS USA, LLC, 819 F.3d 1237, 1243 (10th Cir. 2016).

         Relevant here, § 254(a)(2) provides that “no employer shall be subject to any liability”

  for “activities which are preliminary to or postliminary to said principal activity or activities”

  which occur before or subsequent to “principal activities or activitie s” in the workday. This

  distinction is not always easily made. The Supreme Court has recognized that some activities

  which are temporally preliminary to the principal gainful activity the employee is employed to

  perform are compensable as those same principal activities when such preliminary activities are

  “an integral and indispensable part of the principal activities for which workmen are employed.”

  Steiner v. Mitchell, 350 U.S. 247, 256 (1956). The word “integral” has been interpreted to mean

  “a duty that cannot be dispensed with, remitted, set aside, disregarded, or neglected.” Integrity

  Staffing, 135 S. Ct. at 517. On the other hand, under this integral and indispensable standard,

  activities which are necessary to perform one’s work but not substantively connected to the

  actual performance of such work are not considered compensable. For instance, walking to a

  workstation or waiting to don protective gear may be a necessary precondition to performing

  one’s duties but it is nonetheless not compensable because it is unrelated to the performance of

  those duties.   § 254(a)(1) (excepting “riding, or traveling to and from the actual place of

  performance of the principal activity or activities which such employee is employed to

  perform”); IBP, 546 U.S. at 42. Similarly, although not required to perform an employee’s

  principal activities, an employer may require certain tasks of employees without rendering time

  spent performing such tasks compensable, such as mandatory security screenings. Integrity

  Staffing, 135 S. Ct. at 518. Likewise, passing through a security checkpoint for a nuclear plant is



                                                   10
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 11 of 32




  essential to the security of such a sensitive facility, but it is unrelated to the performance of the

  plant workers’ duties. Gorman v. Consol. Edison Corp., 488 F.3d 586, 593–94 (2d Cir. 2007).

         But when a preliminary task is integral and indispensable to the performance of the

  employee’s principal activities, that preliminary task is compensable. Steiner, 350 U.S. at 256.

  For example, some chemical plants work with hazardous chemicals on a regular basis such that

  extensive protective gear and regular bathing is required to maintain a healthy and safe working

  environment. Id. at 249. The act of donning the protective gear and bathing to remove harmful

  chemical particulate matter is considered integral and indispensable because it is inextricably

  interrelated to the performance of an employee’s work in such environment.               Id. at 256.

  Similarly, time spent sharpening knives for work at a slaughterhouse is considered integral and

  indispensable because “razor sharp” knives are required to safely and effectively produce clean

  and aesthetically pleasing cuts of meat. Mitchell v. King Packing Co., 350 U.S. 260, 263 (1956).

  In sum, “an activity is integral and indispensable to the principal activities that an employee is

  employed to perform—and thus compensable under the FLSA—if it is an intrinsic element of

  those activities and one with which the employee cannot dispense if he is to perform his principal

  activities.” Integrity Staffing, 135 S.Ct. at 519.

         B.      Application

         Nelnet argues that the pre-shift activities at issue are not compensable because they are

  not principal activities but rather preliminary activities which are neither integral or

  indispensable to work. [#168 at 18-22; #174 at 6-13]. Relying on Reich v. IBP, Inc., 38 F.3d

  1123, 1124 (10th Cir. 1994) and Smith v. Aztec Well Servicing Co., 462 F.3d 1274 (10th Cir.

  2006), Nelnet also argues that the pre-shift activities cannot be integral to Plaintiffs’ principal

  activities, because the pre-shift activities are not demanding and permit a CCR to engage in



                                                       11
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 12 of 32




  personal discussions and diversions during the process. [#168 at 19; Material Fact ¶ 16]. Nelnet

  also contends that computers are not integral and indispensable but instead merely enhance the

  performance capacity of the CCRs. [#168 at 20 (“That Opt-Ins can complete their work assisting

  borrowers more efficiently using electronic records (rather than voluminous paper files) is

  insufficient to render logging in to computers and loading job-relevant programs “integral and

  indispensable.”)].

         Plaintiff argues that the pre-shift activity time is compensable because the work

  performed during that time is the first “principal activity,” relying on Department of Labor Fact

  Sheet #64. [#179 at 4-6]. Plaintiff further contends that even if the logging in process is not

  considered a “principal activity,” it is still compensable because the pre-shift activities are

  integral and indispensable, as a CCR cannot use the Citrix system until it has been successfully

  initiated, and the Citrix system is required by Nelnet in order for the CCRs to make and receive

  calls for loan servicing. [#158 at 15; 179 at 6–7].

                 1.      Are Pre-Shift Activities “Principal Work” or “Preliminary Work”?

         Fact Sheet #64. Plaintiff contends that the Department of Labor’s Wage and Hour

  Division’s Fact Sheet #64 (“Fact Sheet”), attached to Plaintiff’s Motion for Summary Judgment

  as Exhibit E. [#159-1 at 88], establishes that the pre-shift activities are “principal work,” and is

  entitled to significant deference under Skidmore v. Swift & Co., 323 U.S. 134 (1944). [#158 at

  10, #174 at 5-6]. The Fact Sheet is specific to call center workers and states that “An example of

  the first principal activity of the day for agents/specialists/representatives working in call centers

  includes starting the computer to download work instructions, computer applications, and work-

  related emails.” [#159-1 at 90]. Defendant counters that the Fact Sheet merits no deference,

  much less Skidmore deference. [#180 at 5–7].



                                                   12
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 13 of 32




         Under Skidmore, the deference due to an administrative agency interpretation of the law

  depends on “the thoroughness evident in its consideration, the validity of its reasoning, its

  consistency with earlier and later pronouncements, and all those factors which give it power to

  persuade, if lacking power to control.” Gonzales v. Oregon, 546 U.S. 243, 268 (2006); Flores-

  Molina v. Sessions, 850 F.3d 1150, 1158 (10th Cir. 2017) (same). Here, by its own terms, the

  Fact Sheet #64 only “provides general information and is not to be considered in the same light

  as official statements of position contained in the regulations.” [#159-1 at 90]. In addition, in

  concluding that “starting the computer to download work instructions, computer applications,

  and work-related emails,” the Department of Labor did not engage in substantive analysis nor

  cite to statutory reference or case law interpretation. [Id.]. Cf. Salazar v. Butterball, LLC, No.

  08-CV-02071-MSK-CBS, 2010 WL 965353, at *5 (D. Colo. Mar. 15, 2010), aff'd, 644 F.3d

  1130 (10th Cir. 2011) (observing that DOL “Opinion Letters and the like are entitled to respect

  or deference to the extent that they have the ‘power to persuade’, which is based on the

  thoroughness of the evaluation, the validity of the reasoning, the opinion's consistency with

  earlier and later pronouncements, and any other factors which a court finds relevant” and finding

  that the DOL’s 1997 and 2001 opinion letters regarding donning and doffing were entitled to

  some deference after finding the agency’s position and reasoning persuasive). Plaintiff cites no

  authority, and this court could not independently find any, that accords Fact Sheet #64 any

  deference, and the court notes that the Fact Sheet was last revised in July 2008 [#1591 at 89],

  prior to further refinement of the applicable law by the Supreme Court and Tenth Circuit.

  Accordingly, this court affords limited deference to Fact Sheet #64, and notes that it does not

  displace or supersede the court’s own interpretation and judgment with respect to whether pre-




                                                 13
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 14 of 32




  shift activities here are “principal work” or otherwise compensable. Beltran v. InterExchange,

  Inc., 176 F. Supp. 3d 1066, 1085 (D. Colo. 2016).

         Bustillos. For its part, Nelnet argues that this court should simply follow Bustillos v. Bd.

  of Cty. Commissioners of Hidalgo Cty., No. CV 13-0971 JB/GBW, 2015 WL 7873813 (D.N.M.

  Oct. 20, 2015), aff’d in relevant part, rev’d in part sub nom. Jimenez v. Bd. of Cty.

  Commissioners of Hidalgo Cty., 697 F. App’x 597 (10th Cir. 2017) and find that, as a matter of

  law, the preshift activities are not principal work, and constitute noncompensable tasks. Bustillos

  involved a 911 call center operator who had to perform several preliminary tasks before

  beginning work, including logging into her computer. 2015 WL 7873813 at *17. There, the

  district court found that “[d]onning a headset, logging into the computer, and cleaning her

  workstation are merely preliminary or postliminary to the productive work that the employee is

  employed to perform. These activities do not constitute the actual work of consequence

  performed for an employer, and are more like the ingress and egress process.” Id. (quotations

  and citations omitted). On appeal, the Tenth Circuit affirmed in an unpublished opinion “for

  substantially the reasons advanced by the district court for each of its rulings.” Jimenez, 697 F.

  App’x at 598. In a footnote without any analysis, the Tenth Circuit distinguished, without

  discussion, the pre-shift briefing from “other preliminary, non-compensable tasks such as putting

  on her headset and logging into her computer.” Id.at 599 n.2.

         The court respectfully declines to find Bustillos controlling in this instance simply

  because the activities at issue are similar and further declines to suggest that logging into a

  computer system should be treated in all cases as “the digital equivalent of travel or of waiting in

  line to clock in.” [#168 at 18]. The controlling authority makes clear that courts must determine

  on a case-by-case basis whether an employee’s activities are compensable under the FLSA. See



                                                  14
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 15 of 32




  Smith v. Aztec Well Servicing Co., 462 F.3d 1274, 1285 (10th Cir. 2006) (citations omitted); 29

  C.F.R. § 785.6.

         Bustillos relied on Integrity Staffing, but this court finds the ingress/egress argument

  unavailing because the screening at issue in Integrity Staffing was wholly unrelated to the

  performance of the employees’ tasks—the employees had completed their tasks and were

  screened as they left the warehouse. 574 U.S. at 515. By contrast, setting up one’s computer to

  take calls at a call center is intertwined with the substance performance of the day’s tasks. A

  different situation might arise if employees were not paid for postliminary tasks such as shutting

  down one’s workstation and logging out, but here the pre-shift activities are both necessary to the

  performance of the day’s tasks and a material part of such performance.

         The Bustillos court then went on to analogize to Aztec Well and out-of-circuit donning

  and doffing cases to emphasize that “pre- and post-shift activities that can be accomplished with

  minimal effort and time are non-compensable.” 2015 WL 7873813 at *18. But this court

  concludes that this case is more like Crenshaw v. Quarles Drilling Corp., 798 F.2d 1345, 1350

  (10th Cir. 1986) (transporting tools to worksite considered integral and indispensable),and D A &

  S Oil Well Servicing, Inc. v. Mitchell, 262 F.2d 552, 555 (10th Cir. 1958) (transporting

  equipment to and from well sites was compensable) because the pre-shift tasks refer to the

  substantive tools of performance, not secondary gear like safety goggles or hardhats. Compare

  Mitchell, 262 F.2d at 555 (‘But employees who transport equipment without which well

  servicing could not be done, are performing an activity which is so closely related to the work

  which they and the other employees perform, that it must be considered an integral and

  indispensable part of their principal activities.”), with Aztec Well, 462 F.3d at 1289 (“Nor is there

  any evidence that Aztec regularly required the plaintiffs to pick up or drop off essential



                                                   15
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 16 of 32




  equipment or paperwork while traveling, which could also constitute a “principal activity” within

  the meaning of the Portal–to–Portal Act. . . . Requiring employees to show up at their work

  stations with such standard equipment as a hard hat, safety glasses, earplugs, and safety shoes is

  no different from having a baseball player show up in uniform, or a judge with a robe. It is

  simply a prerequisite for the job, and is purely preliminary in nature.” (citations and quotations

  omitted, formatting altered)).

         The court finds the Aztec Well court’s discussion of § 790.7(d) to be illuminating on this

  point. § 790.7(d) provides that while commuting and travel time is not normally compensable,

  when “walking, riding, or traveling is not segregable from the simultaneous performance of his

  assigned work (the carrying of the equipment, etc.) . . . it does not constitute travel ‘to and from

  the actual place of performance’ of the principal activities he is employed to perform [as

  exempted under the Portal Act, 29 U.S.C. § 254(a)(1)].” § 790.7(d). While the Aztec Well court

  found that showing up with basic safety gear was “not segregable from the simultaneous

  performance of [the employees’] assigned work,” the court finds that the pre-shift activities in

  this case are distinguishable and so neither Aztec Well nor Bustillos are availing. A logger who

  neglects to carry “a portable power saw or other heavy equipment (as distinguished from

  ordinary hand tools) on his trip into the woods to the cutting area” simply cannot perform his

  tasks under any circumstances. Id. A logger is expected to show up to the work site with a hard

  hat, but the employer provides the chainsaw which the employee must prepare to perform the

  work expected of him. Similarly, the CCRs would be unable to perform the labor for which they

  were hired if they did not complete the pre-shift activities to prepare the equipment their

  employer provides for them to use in performing their tasks. In short, the court finds that Aztec

  Well and § 790.7(d) support the court’s finding that the pre-shift activities are integral to the



                                                  16
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 17 of 32




  principal activities, and respectfully disagrees with the Bustillo court’s determination to the

  contrary to the extent that court’s analysis is in tension with the court’s analysis here.

         The Pre-Shift Activities are Not, by their Nature, Principal Activities. There is no

  dispute that “the principal activity of work” of the CCRs is the servicing of loans. Material Fact

  ¶ 1. The CCRs service student loans and interact with debtors over the phone and through email.

  Id. at ¶ 3. And aside from the language from Fact Sheet #64 characterizing “starting the

  computer to download work instructions, computer applications, and work-related emails,” as

  “principal work,” there is no real dispute that the CCRs are not hired to log into a computer

  system. See Integrity Staffing, 135 S.Ct. at 518 (observing that “principal activity of work” are

  those activities for which an employee is employed). Therefore, this court concludes that the

  pre-shift activities do not constitute the employees’ “principal work.”

         This conclusion, however, does not resolve whether the time associated with the pre-shift

  activities are compensable. This court finds that the appropriate approach is to consider, based

  on the circumstances presented here, whether Plaintiffs’ pre-shift activities are compensable

  under Steiner. 350 U.S. at 256. Indeed, to hold otherwise might suggest that login activities,

  regardless of the principal work at issue, were categorically compensable or noncompensable.

  The case law interpreting the FLSA does not suggest to this court that painting with such a broad

  brush is appropriate, compare Steiner, 350 U.S. at 256 (holding that clothes-changing and

  showering were an integral and indispensable part of the principal activity of manufacturing

  automotive-type wet batteries) with Gorman, 488 F.3d at 594 (holding that donning a helmet,

  safety glasses, and steel-toed boots, though indispensable, were not integral to working at a

  nuclear power plant). Accordingly, the court now turns to whether the pre-shift activities are




                                                    17
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 18 of 32




  compensable as preliminary work that is integral and indispensable to the principal activities of

  the employees under the FLSA.

                 2.      Are the Pre-Shift Activities Integral and Indispensable?

         Time and complexity. First, this court finds that Nelnet’s arguments that the pre-shift

  activities are not compensable because they take a short period of time to complete and that

  CCRs can perform other tasks during the same time are more appropriately considered within the

  inquiry of whether the de minimis exception applies. The length of time and the complexity of

  the task alone are not necessarily material to the analysis of such activities are “an intrinsic

  element of those activities and one with which the employee cannot dispense if he is to perform

  his principal activities.” Integrity Staffing, 135 S.Ct. at 519. Cf. Reich, 38 F.3d at 1126 n.1 (“It

  could also be said that the time spent putting on and taking off these items is de minimis as a

  matter of law, although it is more properly considered not work at all. Requiring employees to

  show up at their workstations with such standard equipment is no different from having a

  baseball player show up in uniform, a businessperson with a suit and tie, or a judge with a robe.

  It is simply a prerequisite for the job, and is purely preliminary in nature.”).

         Integral and Indispensable Preparatory Work. Court have long held that pre-shift

  preparation of tools or equipment is considered integral and indispensable to the principal

  activities when the use of such tools in a readied or activated state is an integral part of the

  performance of the employee’s principal activities.          See, e.g., Von Friewalde v. Boeing

  Aerospace Operations, Inc., 339 F. App’x 448, 454 (5th Cir. 2009) (checking out specialized

  tools is compensable). Thus, sharpening knives for work in a slaughterhouse qualifies because

  the employees regularly use the knives in performing their duties. King Packing, 350 U.S. at

  263. And setting up and testing an MRI machine qualifies as well because the machine must be



                                                    18
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 19 of 32




  in its ready-to-use state for patients coming in at the start of the day. See Kosakow v. New

  Rochelle Radiology Associates, P.C., 274 F.3d 706, 717–18 (2d Cir. 2001). So too is loading a

  truck with tools to drive to a worksite, Gaytan v. G&G Landscaping Constr., Inc., 145 F. Supp.

  3d 320, 325 (D.N.J. 2015), and grooming, feeding, and training police dogs for canine officers

  whose job depends on an efficient canine partner, Reich v. New York City Transit Auth., 45 F.3d

  646, 652 (2d Cir. 1995); Andrews v. DuBois, 888 F. Supp. 213, 216 (D. Mass. 1995).

          Here, the court finds that setting up the computer and loading the relevant programs to

  become call-ready is “an integral and indispensable part of the principal activities for which

  workmen are employed” under Steiner v. Mitchell, 350 U.S. 247, 256 (1956), and therefore does

  not fall within the Portal Act’s exemption. There appears no dispute between the Parties that

  “Opt-Ins necessarily use computers to access electronically stored information, which requires

  Opt-Ins to log in to their computers and open job-relevant software.” [#168 at 20; Material Fact

  ¶ 9]. Indeed, the very data that allows the CCRs to service student loans, e.g., borrower

  information and payment history, appears to reside within the computer system; there is no

  evidence before this court that Plaintiffs have access to such information outside the computer

  applications. Nelnet recognizes that “many modern hourly workers use computers to access

  electronically stored information to perform their work” [#168 at 20] and in this case, part of the

  expected principal activity of CCRs is to interact with borrowers through email. [Material Fact

  ¶ 3].

          Ingress Process.    Nelnet argues that the pre-shift activities are the equivalents of

  historically non-compensable ingress to the workstation and waiting in line to clock in. The

  court respectfully disagrees. Nelnet analogizes extensively to the ingress process which is

  specifically classified as non-compensable preliminary time under the Portal Act, 29 U.S.C.A.



                                                  19
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 20 of 32




  § 254(a)(1). See, e.g., [168 at 13 (referring to it as “digital ingress or wait time”)]. But this

  analogy fails because, specific statutory exemption for travel time aside, the ingress process is

  not a part of the performance of the day’s labor, it is rather simply a necessary precondition like

  the antecedent commute from the worker’s home to the place of employment. Here, the pre-shift

  activities are not only necessary, but the CCR makes regular use of the prepared electronic tools

  in performing their substantive tasks. Therefore, the necessary preliminary work is intertwined

  with the substantive performance of the principal tasks which renders such preliminary work

  integral and indispensable. An employee is not employed to arrive at the office or pass through a

  security checkpoint, but she is employed to use certain tools in performance of her tasks, and

  pre-shift preparation of those tools is integral and indispensable to the performance of the

  principal labor for which the employee is employed.

         Indeed, although the parties separate the day between the pre-shift activities and the

  remainder of the day, the court finds that there is no basis to distinguish the Boot-Up Time and

  the Citrix-Active Time from subsequent time where the CCR is required to launch several

  additional programs to become call-ready but has clocked in and begun receiving compensation.

  [Material Fact ¶ 14]. Nelnet specifically argues that these acts are not distinct. [#168 at 12 n.5

  (“[N]either the time spent logging-in to the computer nor loading job-related programs is

  compensable.”)]. But under the “continuous-workday rule,” once the employee’s work day

  starts with the first principal activity, all activity is ordinarily compensable until the work day

  ends, Castaneda v. JBS USA, LLC, 819 F.3d 1237, 1243 (10th Cir. 2016). The entire time the

  CCR spends from first inserting the Imprivata badge to becoming call ready—"the call-ready

  process”—is more sensibly viewed as one continuous process required to prepare CCRs to

  perform the principal activity for which they were hired, i.e., servicing student loans by



                                                  20
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 21 of 32




  interacting with borrowers via email or telephone. This is work that is done for the benefit of the

  employer and is intertwined with the substantive performance of the day’s labor where the CCR

  regularly makes use of the materials and programs prepared in this process to do assigned work.

  Crenshaw v. Quarles Drilling Corp., 798 F.2d 1345, 1350 (10th Cir. 1986) (transporting tools to

  worksite considered integral and indispensable), overruled on other grounds, McLaughlin v.

  Richland Shoe Co., 486 U.S. 128 (1988); D A & S Oil Well Servicing, Inc. v. Mitchell, 262 F.2d

  552, 555 (10th Cir. 1958) (transporting equipment to and from well sites was compensable under

  the Portal Act because “transport[ing] equipment without which well servicing could not be

  done, [is] an activity which is so closely related to the work which they and the other employees

  perform, that it must be considered an integral and indispensable part of their principal

  activities”).

          Donning and doffing cases help illustrate the distinction between necessary work and

  necessary work intertwined with the substantive performance of the employee’s tasks. When the

  gear required of an employee is both required and must be donned and doffed at the employer’s

  facility, that time is compensable. When the gear is not required or may be donned and doffed at

  home, then that time is not compensable. Donning and doffing a police uniform is not integral

  because one can do that at home, Bamonte v. City of Mesa, 598 F.3d 1217, 1227 (9th Cir. 2010)

  (“[T]he relevant inquiry is not whether the uniform itself or the safety gear itself is indispensable

  to the job—they most certainly are—but rather, the relevant inquiry is whether the nature of the

  work requires the donning and doffing process to be done on the employer’s premises.” (citing




                                                   21
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 22 of 32




  lower court opinion, quotations omitted)). 6 But cleanroom workers who were required to don

  and doff at the facility were exempted from the Portal Act because that act was considered

  integral and indispensable, Ballaris v. Wacker Siltronic Corp., 370 F.3d 901, 911 (9th Cir. 2004),

  and as already mentioned, the same applies to slaughterhouse workers wearing special gear, IBP,

  546 U.S. at 32, and battery plant workers handling hazardous chemicals, Steiner, 350 U.S. at 27.

  And just as two employees can make small talk while putting on chainmail gloves, the CCRs

  here can talk while booting up their computers without changing the nature of the activity.

         Wait Time.      Nelnet’s analogy to wait time is more compelling but ultimately

  unpersuasive.   Generally, an employee waiting to begin a principal activity is engaged in

  preliminary, non-compensable time. 29 C.F.R. § 790.7(g) (“Other types of activities which may

  be performed outside the workday and, when performed under the conditions normally present,

  would be considered “preliminary” or “postliminary” activities, include checking in and out and

  waiting in line to do so . . . .”); see also, e.g., IBP, Inc. v. Alvarez, 546 U.S. 21, 42 (2005)

  (waiting to begin the process of donning protective gear is “two steps removed from the

  productive activity” and not compensable); Bridges v. Empire Scaffold, L.L.C., 875 F.3d 222,

  226 (5th Cir. 2017) (holding that time spend waiting for company bus and driving to worksite

  were not compensable). Here, the pre-shift activities are only one step removed from the

  principal activity and, again, necessarily intertwined with the performance of such tasks. That

  the pre-shift activities involve periods of waiting alternating with rote input no more precludes a



  6
    The Tenth Circuit has addressed donning and doffing protective gear in a slightly different
  manner. Instead of considering the relation between the protective gear and the work performed,
  the Tenth Circuit has focused on the definition of “changing clothes” which is exempted from
  the definition of “hours worked” under 29 U.S.C. § 203(o). Salazar v. Butterball, LLC, 644 F.3d
  1130, 1136 (10th Cir. 2011). The Butterball court did not address the integral and indispensable
  question. Id. at 1138 n.4.

                                                  22
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 23 of 32




  finding of indispensability than waiting at a stop light would in Crenshaw or Mitchell. And the

  availability of personal entertainment during this process no more precludes such finding than

  the Crenshaw or Mitchell plaintiffs listening to the radio or talking with one another would.

         The court finds that Defendant’s other authority is also distinguishable. For example,

  Nelnet cites to Butler v. DirectSAT USA, LLC, 55 F. Supp. 3d 793 (D. Md. 2014) and Kuebel v.

  Black & Decker (U.S.) Inc., No. 08-CV-6020, 2009 WL 1401694 (W.D.N.Y. May 18, 2009), to

  argue that logging into a computer and receiving work instructions was not compensable. [#168

  at 17]. But the email correspondence and computer use in those cases is distinguishable because

  it only involved receiving instructions and directions—in neither case did the employees then

  make consistent use of the computer systems in performance of their tasks as, respectively,

  cable-company technicians and retail specialists. Butler, 55 F. Supp. 3d at 797; Kuebel¸ 2009

  WL 1401694, at *2. The computer use in this case is consistent and integral the performance of

  the CCR’s duties, not merely an unrelated precondition such as receiving directions to the next

  job site. Having found that the pre-shift activities are integral and indispensable nature to the

  CCRs’ principal tasks, this court now turns to whether they are nevertheless noncompensable

  because they are de minimis.




                                                  23
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 24 of 32




  II.     Are the Pre-Shift Activities Nevertheless Noncompensable as De Minimis?

          Nelnet argues that the pre-shift activity time in this case, which in the usual course takes

  no more than two and a half minutes on the high end, constitutes de minimis activity and is

  therefore not compensable under Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 692

  (1946). [#168 at 23]. Plaintiff counters that this time occurred reliably with every shift, and

  even if the amount is small, the claim in the aggregate is not. [#174 at 15]. The court finds this

  time is de minimis.

          The Tenth Circuit, adopting the test applied in the Ninth Circuit formulated in Lindow v.

  United States, 738 F.2d 1057 (9th Cir. 1984), applies a multi-factor balancing test to determine

  whether the time at issue is “insubstantial or insignificant . . . [and] which cannot as a practical

  administrative matter be precisely recorded for payroll purposes.” 29 C.F.R. § 785.47. First, the

  amount of time spent on a daily basis must be sufficiently brief to qualify as de minimis—courts

  usually permit a period of up to ten minutes to qualify as de minimis, although the application of

  the exception depends on satisfaction of the other factors in the test. Reich v. Monfort, Inc., 144

  F.3d 1329, 1333 (10th Cir. 1998). Second, the court considers the practical administrative

  difficulty of recording the time. Id. at 1334. Third, the size of the claim in the aggregate. Id.

  Fourth and finally, whether the claimants performed the work on a regular basis. Id. No single

  factor is determinative in this holistic analysis. Id. at 1333 (stating that the court must “evaluate”

  these “factors”); Garcia v. Tyson Foods, Inc., 766 F. Supp. 2d 1167, 1179 n.8 (D. Kan. 2011).

  Because the time in this case clearly falls well below the ten-minute threshold, the court proceeds

  directly to the other factors.

          Regularity and Ascertainability.       The court finds that the time in case regularly

  occurring, readily ascertainable, and therefore is not “uncertain and indefinite.” The parties do



                                                   24
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 25 of 32




  not dispute that the pre-shift activities occurred every time a CCR logged onto a system before

  beginning work, nor do the parties dispute that the pre-shift activities have a definite start with

  waking up the computer and inserting the Imprivata badge. Nelnet disputes the ease with which

  it could use such information for timesheet purposes, but that is not the court’s concern for this

  factor. For the de minimis analysis, the court is concerned with whether the occurrence and

  length of the unpaid time is certain and definite, and in this case it is. “An employer may not

  arbitrarily fail to count as hours worked any part, however small, of the employee’s fixed or

  regular working time or practically ascertainable period of time he is regularly required to spend

  on duties assigned to him.” Jimenez v. Bd. of Cty. Commissioners of Hidalgo Cty., 697 F. App’x

  597, 599 (10th Cir. 2017) (quoting 29 C.F.R. § 785.47). The time is regularly occurring and may

  be readily ascertained and this factor weighs in favor of Plaintiff. The court now turns to

  Nelnet’s argument that it is practically burdensome for such time to be reliable recorded given

  the use of the timekeeping system which cannot receive input from the insertion of the badge.

  [#168 at 25–26].

         Administrative Burden. The operative question is whether the time at issue in this case

  “cannot as a practical administrative matter be precisely recorded for payroll purposes.”

  § 785.47. Nelnet relies on Corbin v. Time Warner Ent.-Advance/Newhouse P’ship, 821 F.3d

  1069, 1082 (9th Cir. 2016), which the court finds instructive. [#168 at 26]. In Corbin, the

  Defendant’s timekeeping system rounded an employee’s reported time to the nearest quarter-

  hour and Plaintiff alleged this deprived him of one (1) minute of compensable time over several

  years of employment. Id. at 1073. Applying the same test applicable in the Tenth Circuit, the

  Ninth Circuit found that the administrative burdens of capturing this additional time were

  outweighed by the practical administrative burden. Id. at 1081–82.



                                                  25
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 26 of 32




          First, the practical administrative burden on [Defendant] to cross-reference every
          employee's log-in/out patterns is quite high. To do so, [Defendant] would have to
          double-check four time stamps (clocking in/out for work; clocking in/out for
          lunch) for each employee on each day on the off-chance that an employee
          accidentally loaded an auxiliary program . . . before loading [the relevant
          timekeeping software]. Indeed, Corbin’s argument that [Defendant] should have
          done such an analysis would require [Defendant] to undermine its policy
          prohibiting off-the-clock work by proactively searching out and compensating
          violations. Moreover, Corbin's contention that the de minimis doctrine does not
          apply because [Defendant] could ascertain the exact log-in/out times by scouring
          its computer records is baseless; the de minimis doctrine is designed to allow
          employers to forego just such an arduous task.

  Id. 7

          In this case, Nelnet argues that it faces a similar burden and states that it “would be

  administratively infeasible for Nelnet to incorporate the Timestamps for timekeeping and payroll

  purposes, whether using the Timestamps alone or in conjunction with the existing Timekeeping

  System and payroll system.” [#168 at 26]. Indeed, to get the undisputed times at issue in this

  case, Nelnet’s expert had to do precisely the same laborious cross-checking task the Ninth

  Circuit rejected in Corbin. [Id.]. The fundamental problem is that the evidence before the court,

  even taken in the light most favorable to Plaintiff, is insufficient to permit a factfinder to

  conclude that the Imprivata badge swipe may be linked to the timekeeping system and can, as a

  practical administrative matter, be precisely recorded for payroll purposes without either

  procuring a custom-ordered software to link the two or undergoing the laborious cross-checking

  at issue in Corbin. [Id. at 11, 26]; Material Facts ¶¶ 17–19.

          Plaintiff’s argument that there are multiple methods Defendants could have used to

  accurately record this data, including adding timeclocks at the desks to replace the current

  system, designing new software, or cross-referencing the data, is unsupported by admissible



  7
    The court notes that the Corbin court is assuming that time spent booting up Plaintiff’s
  computer and loading work programs before clocking into the timekeeping is compensable.
                                                  26
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 27 of 32




  evidence. [#174 at 18]. Plaintiff does not present any admissible evidence that would permit a

  factfinder to concluded that these alternatives are not burdensome, nor does Plaintiff rebut

  Nelnet’s proffered material facts with admissible evidence establishing the implausibility of such

  alternatives. Thus, the court finds this prong weighs heavily in favor of Defendant. Defendant is

  not obliged to use any specific timekeeping system, and Plaintiff fails to set forth admissible

  evidence that his proposed solutions, e.g., requiring Nelnet to entirely change the timekeeping

  system to a punch-clock, to undergo laborious manual cross-checking, or to design a new type of

  software to link the two unrelated systems, would not be burdensome. Aguilar v. Mgmt. &

  Training Corp., No. CV 16-00050 WJ/GJF, 2017 WL 4804361, at *18 (D.N.M. Oct. 24, 2017)

  (finding this factor favored defendant when the time was not able to be reliably recorded unless

  defendant posted personnel at every location where the uncompensated time occurred); see also

  Hubbs v. Big Lots Stores, Inc., No. LA-CV-1501601-JAK-ASX, 2018 WL 5264143, at *4 (C.D.

  Cal. July 11, 2018) (“Courts have also held that employers are not required to reconfigure

  administrative systems to capture small amounts of compensable time.”); Haight v. The

  Wackenhut Corp., 692 F. Supp. 2d 339, 345 (S.D.N.Y. 2010) (“The Court concludes that the

  time spent donning/doffing generic protective gear is de minimis. The Court finds [seven]

  minutes to be an insignificant amount of time such that the practical administrative difficulty of

  recording the additional time would outweigh the size of the claim in the aggregate.”); Alvarado

  v. Costco Wholesale Corp., No. C 06-04015 JSW, 2008 WL 2477393, at *4 (N.D. Cal. June 18,

  2008) (finding that repositioning the time clock was burdensome and thus this factor weighed in

  favor of employer).

         The Aggregate Size of the Claim. Under the multi-factor test in Reich, the court may

  look to either the total value of the claim, the total number of workers, or the value of the claim



                                                  27
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 28 of 32




  per individual worker. 144 F.3d at 1334. The court finds that under any measure this factor

  weighs in favor of Nelnet.

         The court begins by disregarding the non-joined putative members of the collective.

  Plaintiff argues in part that the size of the claim is large because there are approximately 3,150

  additional employees who did not join this collective. [#174 at 19]. But the test refers to the size

  of the claim and the work performed by the claimants. Reich, 144 F.3d at 1334; Lindow, 738

  F.2d at 1063 (“Moreover, courts in other contexts have applied the de minimis rule in relation to

  the total sum or claim involved in the litigation.” (emphasis added)). The court therefore

  disregards non-joined members of the collective as irrelevant to this issue. For those Plaintiffs

  currently joined in this litigation, lost wages for both the Boot-Up and Citrix-Active Time totals

  approximately $30,000. [#168 at 28; #174 at 19].

         Although the courts within the Tenth Circuit have not expressly held, the application of

  this doctrine in the Ninth Circuit—which applies the same test—considers the average claim per

  employee, aggregating a day’s de minimis activities. There’s no doubt that nearly 30,000 man-

  hours of work in Hubbs was significant in absolute terms, but it averaged out to only “an average

  gap time that is less than three minutes per shift.” Hubbs, 2018 WL 5264143, at *9; see also

  Chao v. Tyson Foods, Inc., 568 F. Supp. 2d 1300, 1319 (N.D. Ala. 2008) (“Regardless of the

  number of employees for whom Plaintiff seeks back wages, or the length of time for which such

  pay is sought, the proper focus is on the aggregate amount of uncompensated time for each

  employee per day, not the total number of employees over any length of time. . . . This court's

  decision is consistent with [Reich v. Monfort, Inc., 144 F.3d 1329 (10th Cir. 1998)].”). But see

  Lindow, 738 F.3d at 1063 (“We would promote capricious and unfair results, for example, by




                                                  28
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 29 of 32




  compensating one worker $50 for one week’s work while denying the same relief to another

  worker who has earned $1 a week for 50 weeks.”).

         By contrast, other courts have emphasized the need to look at the entire amount at issue

  in the litigation. See Rutti v. Lojack Corp., 596 F.3d 1046, 1057 (9th Cir. 2010) (“[C]ourts apply

  ‘the de minimis rule in relation to the total sum or claim involved in the litigation.’” (quoting

  Lindow, 738 F.2d at 1063)); Reich, 144 F.3d at 1334. Under any view, the court disregards the

  claims of those not joined. Perez v. Wells Fargo & Co., No. C 14-0989 PJH, 2015 WL 1887354,

  at *7 (N.D. Cal. Apr. 24, 2015) (“Lindow does not hold that the court should consider the

  aggregate size of the entire [collective’s] claim in the absence of other, relevant, factual

  allegations.” (quotation marks omitted)).

         In absolute terms, the Parties agree that the lost wages total approximately $30,000, well

  below what other courts have found to be de minimis amounts. Aguilar, 2017 WL 4804361, at

  *18 (finding this factor favored defendant when the claim was worth an indeterminate amount

  less than $355,478.00). Plaintiff claims that this court should include various measures of

  enhanced damages in this calculation, bringing the figure nearer to $60,000. [#174 at 19].

  Notably, this section of the Response is devoid of any authority, and the court sees no basis to

  aggregate an uncertain, unawarded measures of damages. The de minimis test is concerned with

  the balance between the burden in remedying the situation in relation to the amount of lost

  wages, statutory damages are not relevant to this analysis. As it stands, the court finds that in

  absolute terms the aggregate amount of the claim strongly supports a de minimis finding.

         When considered on a per-capita basis, Plaintiff fares no better. There are 336 opt-in

  plaintiffs and plus the one named Plaintiff leaves the court with 337 total plaintiffs. For $30,000

  of damages, that comes out to $84 per plaintiff over the collective period, from July 15, 2014 to



                                                  29
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 30 of 32




  April 25, 2018, based on regular periods of between one and two minutes of uncompensated

  work. The court does not have sufficient information before it to determine precisely the average

  lost wages per work day as undoubtedly not every plaintiff worked full time during the entirety

  of the collective period, but there is no evidence in the record to suggest that the figure amounts

  to more than cents, rather than dollars, per day. Singh v. City of New York, 524 F.3d 361, 371

  (2d Cir. 2008) (“[W]e conclude that any additional commuting time in this case is de minimis as

  a matter of law . . . . [T]he plaintiffs’ depositions show that the aggregate claims are quite small,

  generally amounting to only a few minutes on occasional days.”); Haight, 692 F.Supp.2d at 345.

  Unlike Singh, the time here occurred on a regular basis, but also unlike Singh, often did not even

  amount to one minute.       The court concludes that this factor strongly weighs in favor of

  Defendant given the trivial total sum and the brief daily time at issue. Hesseltine v. Goodyear

  Tire & Rubber Co., 391 F. Supp. 2d 509, 520 (E.D. Tex. 2005) (finding a time of ten to fifteen

  minutes per day to be de minimis).

         After weighing the relevant factors, this court concludes that the Boot-Up Time and the

  Citrix-Active Time, collectively “pre-shift activities,” constitute de minimis time and are

  therefore not compensable. The court reaches this conclusion, inter alia, due to the unrebutted

  evidence that adjusting to account for this time would require a substantively different

  timekeeping system, representing a serious administrative burden on the Defendant. Plaintiff has

  simply failed to adduce sufficient evidence to persuade the court, or even create a genuine issue

  of material fact, that Defendant was seriously and systematically undercompensating its

  employees. Even with hundreds of Opt-Ins, the amount allegedly underpaid over the course of

  the collective action period is at best $30,000 and likely less. Given the serious administrative

  burden and the “few seconds or minutes of work beyond the scheduled working hours” at issue,



                                                   30
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 31 of 32




  the court concludes that this time is de minimis. Accordingly, summary judgment shall enter in

  favor of Defendant.

  III.    The Court Declines to Exercise Supplemental Jurisdiction.

         Defendant briefly states that this court should decline to exercise supplemental

  jurisdiction over the sole remaining state law claim in this case asserted by Mr. Peterson in his

  individual capacity. [#168 at 30]. Mr. Peterson opposes this request. [#174 at 20].

         A court may dismiss a case when, as here, the court dismisses all claims over which it

  had original jurisdiction.    28 U.S.C. § 1367(c)(3).        In determining whether to exercise

  supplemental jurisdiction over state law claims, a court enjoys substantial discretion to balance

  the exercise of jurisdiction with the needs of the case and judicial economy. City of Chicago v.

  Int'l Coll. of Surgeons, 522 U.S. 156, 172–74 (1997). The Supreme Court and Tenth Circuit

  have both held that “If federal claims are dismissed before trial, leaving only issues of state law,

  ‘the federal court should decline the exercise of jurisdiction by dismissing the case without

  prejudice.’” Bauchman for Bauchman v. W. High Sch., 132 F.3d 542, 549 (10th Cir. 1997)

  (quoting Carnegie-Mellon University v. Cohill, 484 U.S. 343, 350 (1988)).              While not an

  ironclad rule inflexibly applied, the Tenth Circuit has stated that courts “usually should” decline

  to exercise jurisdiction in such circumstances. Koch v. City of Del City, 660 F.3d 1228, 1248

  (10th Cir. 2011).

         The sole remaining claim in this case is Mr. Peterson’s individual state law claim under

  the Colorado Wage Claim Act. [#29 at ¶¶ 67–77]. In considering the exercise of jurisdiction,

  the court considers the parties’ interests in the efficient resolution of the matter in the forum with

  which they are familiar and before a judicial officer familiar with the case, with the principles of

  federalism and comity inherent in committing issues of state law to state courts. Cohill, 484 U.S.



                                                   31
Case 1:17-cv-01064-NYW Document 189 Filed 09/03/19 USDC Colorado Page 32 of 32




  at 350. Consistent with the principle that “[n]otions of comity and federalism demand that a

  state court try its own lawsuits, absent compelling reasons to the contrary,” the court declines to

  exercise jurisdiction. Thatcher Enterprises v. Cache Cty. Corp., 902 F.2d 1472, 1478 (10th Cir.

  1990); Knight v. Century Park Assocs., LLC, No. 14-CV-1584-WJM-NYW, 2015 WL 4575085,

  at *4 (D. Colo. July 30, 2015) (declining supplemental jurisdiction after dismissal of federal

  claims); Sauer v. McGraw-Hill Companies, Inc., No. 99 N 1898, 2001 WL 1250099, at *18 (D.

  Colo. June 12, 2001) (declining to exercise supplemental jurisdiction over Plaintiff’s Colorado

  Wage Claim Act claims following resolution of the federal claims).

                                          CONCLUSION

         For the forgoing reasons, IT IS ORDERED that:

         (1)     Plaintiff Andrew Peterson’s Motion for Summary Judgment [#158] is DENIED;

         (2)     Defendant Nelnet’s Motion for Summary Judgment [#168] is GRANTED;

         (3)     Defendant Nelnet’s Decertification Motion [#171] is DENIED AS MOOT;

         (4)     The court DECLINES to exercise supplemental jurisdiction under § 1367(c)(3);

         (5)     Plaintiff’s state law claim is DISMISSED WITHOUT PREJUDICE;

         (6)     The Clerk of the Court is directed to ENTER JUDGMENT in favor of

                 Defendant Nelnet Diversified Solutions, LLC; and

         (7)     Defendant, as the prevailing party, shall be awarded its costs pursuant to Rule

                 54(d)(1) of the Federal Rules of Civil Procedure and D.C.COLO.LCivR 54.1.


  DATED: September 3, 2019                             BY THE COURT:



                                                       Nina Y. Wang
                                                       United States Magistrate Judge



                                                  32
